DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 5, “The method of claim 4,” should read - - The method of claim 3, - - .
Dependency should be changed given “the frequency controlled voltage received at the input of the first voltage controlled oscillator” is recited in line 3, and there is no previous mention of a frequency controlled voltage received at the input of the first voltage controlled oscillator in preceding claims 1, 2 or 4; said element is recited in claim 3. 



Claims

The amendments to claims 1, 4-9, 11-14 and 16-24, and the renumbering of claims 18-25 to 19-24, have been accepted.

Allowable Subject Matter

Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-24 were previously indicated as allowable, in the Non-Final Office Action, mailed 12/18/2020, if rewritten or amended to overcome the rejections under 35 USC 12(b). 
In light of the Applicant’s amendments and remarks, the 35 USC 112(b) rejections have been overcome.
After further search and consideration of the prior art, no references could be found, which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. 
The closest prior art of record are the US patents to Clark (3,441,653) (see column 2, lines 37-49 and column 12, line 49 – column 13, line 7), Mohri et al. (3,941,930) (see column 4, lines 37-63), Wynn (4,447,792) (see claim 3) and Tavel (4,322,995) (see Abstract and column 3, lines 14-61) , along with the Non-Patent literature including a video demonstrating the sync and ring functions of a synthesizer (Korg Monologue- Part 8: https://www.youtube.com/watch?v=HeBVFYZ6ClI&t=1s ), and a document disclosing ring sync (Trilian-Ring Modulation: https://support.spectrasonics.net/manual/Trilian/1.5/en/topic/ring-modulation ). However, no prior art could be found, which teaches or fairly suggests, a method or system that performs hard synchronization in combination with ring modulation as claimed
Therefore, independent claims 1, 16 and 17, and their dependent claims 2-15 and 18-24, have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        3/22/2021